In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2453 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

DAVID WEIMERT, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
         No. 3:14‐cr‐00022‐jdp‐1 — James D. Peterson, Judge. 
                     ____________________ 

     ARGUED JANUARY 22, 2016 — DECIDED APRIL 8, 2016 

                     ____________________ 

   Before BAUER, FLAUM, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. In the midst of the 2008–09 finan‐
cial  crisis,  a  Wisconsin  bank  called  AnchorBank  was  strug‐
gling to stay above water. Under pressure to find cash to pay 
its own lenders, the bank’s president told vice president Da‐
vid Weimert to try to sell the bank’s share in a commercial real 
estate development in Texas. Weimert, who is the defendant 
2                                                      No. 15‐2453 

and appellant in this criminal wire fraud case, successfully ar‐
ranged a sale that exceeded the bank’s target price by about 
one third. The deal also relieved the bank of a liability of twice 
the sale price. 
    Given the version of the facts we must accept for this ap‐
peal, however, Weimert saw an opportunity to insert himself 
into the deal personally. He persuaded two potential buyers 
that he would be a useful partner for them. Both buyers in‐
cluded in their offer letters a term having Weimert buy a mi‐
nority interest in the property. The bank agreed. It also agreed 
to pay Weimert an unusual bonus to enable him to buy the 
minority  interest.  We  must  also  assume  that  the  successful 
buyer, at least, would have been willing to go forward with‐
out Weimert as a partner, and that Weimert deliberately mis‐
led his board and bank officials to believe that the successful 
buyer would not close the deal if he were not included as a 
minority  partner.  The  government  prosecuted  Weimert  for 
wire fraud on the theory that his actions added up to a scheme 
to obtain money or property by fraud, and the jury convicted 
him on five of six counts of wire fraud under 18 U.S.C. § 1343. 
    We reverse and order judgment of acquittal. Federal wire 
fraud is an expansive tool, but as best we can tell, no previous 
case at the appellate level has treated as criminal a person’s 
lack of candor about the negotiating positions of parties to a 
business  deal.  In  commercial  negotiations,  it  is  not  unusual 
for parties to conceal from others their true goals, values, pri‐
orities, or reserve prices in a proposed transaction. When we 
look closely at the evidence, the only ways in which Weimert 
misled anyone concerned such negotiating positions. He led 
the successful buyer to believe the seller wanted him to have 
No. 15‐2453                                                        3

a piece of the deal. He led the seller to believe the buyer in‐
sisted he have a piece of the deal. All the actual terms of the 
deal, however, were fully disclosed and subject to negotiation. 
There is no evidence that Weimert misled anyone about any 
material facts or about promises of future actions. While one 
can understand the bank’s later decision to fire Weimert when 
the  deception  about  negotiating  positions  came  to  light,  his 
actions did not add up to federal wire fraud. Weimert is enti‐
tled  to  judgment  of  acquittal.  We  order  his  prompt  release 
from federal prison, on the stated terms of supervised release 
in his sentence, pending issuance of our mandate. 
I. The Standard of Review 
    We review de novo the denial of a motion for judgment of 
acquittal. United States v. Durham, 766 F.3d 672, 678 (7th Cir. 
2014), citing United States v. Claybrooks, 729 F.3d 699, 704 (7th 
Cir. 2013). We construe the evidence in the light most favora‐
ble to the government, asking whether a rational trier of fact 
could have found the elements of the crime beyond a reason‐
able doubt. Durham, 766 F.3d at 678, quoting United States v. 
Love, 706 F.3d 832, 837 (7th Cir. 2013). 
    Given our deference to jury determinations on evidentiary 
matters, we rarely reverse a conviction for mail or wire fraud 
due to insufficient evidence. See United States v. Mullins, 800 
F.3d 866, 870 (7th Cir. 2015) (“Sufficiency challenges are very 
difficult to win … .”). We have sometimes said that such ap‐
peals  face  “a  nearly  insurmountable  hurdle.”  E.g.,  United 
States v. Domnenko, 763 F.3d 768, 772 (7th Cir. 2014), quoting 
United States v. Torres‐Chavez, 744 F.3d 988, 993 (7th Cir. 2014). 
The hurdle is not actually insurmountable, though. See, e.g., 
Durham, 766 F.3d at 678–79 (reversing on two counts); United 
States v. Dooley, 578 F.3d 582, 588–89 (7th Cir. 2009) (reversing 
4                                                        No. 15‐2453 

on one count); see also United States v. Lake, 472 F.3d 1247, 1260 
(10th Cir. 2007); United States v. Izydore, 167 F.3d 213, 220 (5th 
Cir. 1999); United States v. Goodman, 984 F.2d 235, 239–40 (8th 
Cir. 1993). Even more to the point, the Supreme Court has re‐
versed mail and wire fraud convictions that would have dra‐
matically expanded the scope of the statutes. Skilling v. United 
States,  561  U.S.  358,  413–15  (2010)  (affirming  the  reversal  of 
honest‐services  wire  fraud  conviction);  Cleveland  v.  United 
States, 531 U.S. 12, 26–27 (2000) (reversing wire fraud convic‐
tion  for  failure  to  demonstrate  loss  of  property);  McNally  v. 
United States, 483 U.S. 350, 360–61 (1987) (reversing wire fraud 
conviction on honest services theory of fraud prior to statu‐
tory revision). We take a similar step here. 
II. The Limits of Mail and Wire Fraud  
     A. The Breadth of Mail and Wire Fraud 
   Before  giving  a  detailed  account  of  the  evidence,  we  ex‐
plain the legal standards we apply. The wire fraud statute pro‐
hibits schemes to defraud or to obtain money or property by 
means  of  “false  or  fraudulent  pretenses,  representations,  or 
promises” if interstate wire or electronic communications are 
used to execute the scheme. 18 U.S.C. § 1343. To convict a per‐
son under § 1343, the government must prove that he “(1) was 
involved in a scheme to defraud; (2) had an intent to defraud; 
and (3) used the wires in furtherance of that scheme.” United 
States  v.  Faruki,  803  F.3d  847,  852  (7th  Cir.  2015),  quoting 
Durham, 766 F.3d at 678. 
    To prove a scheme to defraud, the government must show 
that Weimert made a material false statement, misrepresenta‐
tion, or promise, or concealed a material fact. United States v. 
Powell, 576 F.3d 482, 490 (7th Cir. 2009); see also Neder v. United 
No. 15‐2453                                                           5

States, 527 U.S. 1, 25 (1999) (holding “materiality of falsehood” 
is an element of federal mail and wire fraud statutes). Intent 
to  defraud requires proof  that the defendant acted willfully 
“with  the  specific  intent  to  deceive  or  cheat,  usually for  the 
purpose of getting financial gain for one’s self or causing fi‐
nancial loss to another.” Faruki, 803 F.3d at 853, quoting United 
States v. Howard, 619 F.3d 723, 727 (7th Cir. 2010). 
    Like its cousin mail fraud, the wire fraud statute has been 
interpreted  to  reach  a  broad  range  of  activity.  Courts  have 
taken  an  expansive  approach  to  what  counts  as  a  material 
misrepresentation or concealment in a scheme to defraud. As 
we will see, it is possible to put together broad language from 
courts’ opinions on several different points so as to stretch the 
reach  of the  mail and wire fraud  statutes  far  beyond  where 
they should go. 
    First, for example, materiality has been defined in broad 
and general terms as having a tendency to influence or to be 
capable of influencing the decision‐maker. Neder, 527 U.S. at 
16; United States v. Seidling, 737 F.3d 1155, 1160 (7th Cir. 2013). 
    Second, the concept of a misrepresentation is also broad, 
reaching not only false statements of fact but also misleading 
half‐truths and knowingly false promises. Powell, 576 F.3d at 
490–91; United States v. Sloan, 492 F.3d 884, 890 (7th Cir. 2007), 
citing United States v. Stephens, 421 F.3d 503, 507 (7th Cir. 2005); 
see generally Durland v. United States, 161 U.S. 306, 312 (1896) 
(mail  fraud  not  limited  to  common  law  fraud  but  includes 
“representations  as  to  past  or  present,  or  suggestions  and 
promises as to the future”). It can also include the omission or 
concealment of material information, even absent an affirma‐
tive duty to disclose, if the omission was intended to induce a 
false belief and action to the advantage of the schemer and the 
6                                                           No. 15‐2453 

disadvantage  of  the  victim.  United  States  v.  Morris,  80  F.3d 
1151, 1160–61 (7th Cir. 1996), quoting Emery v. American Gen‐
eral  Finance,  Inc.,  71  F.3d  1343,  1346  (7th  Cir.  1995);  see  also 
United States v. Keplinger, 776 F.2d 678, 697–98 (7th Cir. 1985). 
    Third, wire fraud does not require the false statement to 
be  made  directly  to  the  victim  of  the  scheme.  Deception  of 
someone else can suffice if it carries out the scheme. Seidling, 
737 F.3d at 1160. 
    Fourth,  it  is  no  defense  that  the  intended  victim  of  wire 
fraud was too trusting and gullible or, on the other hand, was 
too  smart  or  sophisticated  to  be  taken  in  by  the  deception. 
United  States  v.  Coffman,  94  F.3d  330,  333  (7th  Cir.  1996);  see 
also United States v. Colton, 231 F.3d 890, 903 (4th Cir. 2000) (“If 
a scheme to defraud has been or is intended to be devised, it 
makes  no  difference  whether  the  persons  the  schemers  in‐
tended to  defraud are gullible or skeptical, dull or bright.”) 
(citation omitted). 
    These and  other expansive glosses on the  mail  and  wire 
fraud statutes have led to their liberal use by federal prosecu‐
tors. As one future federal judge put it during his tenure as a 
prosecutor, these statutes are “our Stradivarius, our Colt 45, 
our  Louisville  Slugger,  our  Cuisinart—and  our  true  love.” 
Jed S. Rakoff, The Federal Mail Fraud Statute (Part I), 18 Duq. L. 
Rev. 771, 771 (1980). Mail and wire fraud statutes “have long 
provided  prosecutors  with  a  means  by  which  to  salvage  a 
modest, but dubious, victory from investigations that essen‐
tially  proved  unfruitful.”  John  C.  Coffee,  Jr.  &  Charles  K. 
Whitehead,  The  Federalization  of  Fraud:  Mail  and  Wire  Fraud 
Statutes, in White Collar Crime: Business and Regulatory Of‐
fenses § 9.05, at 9‐73 (1990). 
No. 15‐2453                                                         7

    The  mail and wire fraud statutes  have “been invoked  to 
impose criminal penalties upon a staggeringly broad swath of 
behavior,” creating uncertainty in business negotiations and 
challenges  to  due  process  and  federalism.  Sorich  v.  United 
States, 555 U.S. 1204, 129 S. Ct. 1308, 1308–11 (2009) (Scalia, J., 
dissenting from denial of certiorari on scope of “honest ser‐
vices” theory of fraud). We must take care not to stretch the 
long  arms  of  the  fraud  statutes  too  far.  See  Pasquantino  v. 
United States, 544 U.S. 349, 377 (2005) (Ginsburg, J., dissenting) 
(Supreme Court has “also recognized that incautious reading 
of the statute could dramatically expand the reach of federal 
criminal law, and we have refused to apply the proscription 
exorbitantly”). 
   B.  Fraud and Commercial Negotiations 
    This case presents a test of how far the mail and wire fraud 
statutes reach when parties negotiate a substantial commer‐
cial transaction that involves, as almost all will, the use of the 
mails or interstate wire communications. Some deceptions in 
commercial negotiations certainly can support a mail or wire 
fraud  prosecution.  A  party  may  not  misrepresent  material 
facts about an asset during a negotiation to sell it. For exam‐
ple, a seller or his agent may not falsely tell potential buyers 
or investors that a piece of property has no history of environ‐
mental  problems  if  soil  and  groundwater  contamination  on 
the property was discovered the year before. The buyer would 
be led to purchase a property worth far less than she was led 
to believe, given the looming remediation costs. Similarly, a 
company may not inform a potential investor that it expects 
patent protection for its key intellectual property if its patent 
application was recently rejected as barred by prior art. The 
8                                                        No. 15‐2453 

investor would be led to believe that he was investing in a val‐
uable  asset  that  was  actually  worthless.  The  misrepresenta‐
tions materially alter one party’s understanding of the subject 
of the deal. 
    In prior cases, we have also said that a company may not 
hide  behind  disclaimers  while  deliberately  understating  ex‐
pected  losses  in  disclosures  to  investors.  The  information 
would be material to the price buyers of securities are willing 
to pay. United States v. Morris, 80 F.3d 1151, 1167–68 (7th Cir. 
1996). Nor may a company choose to advertise the success of 
one investor in isolation while omitting the crippling losses of 
ninety percent of its investors. United States v. Biesiadecki, 933 
F.2d 539, 541–43 (7th Cir. 1991). Nor may a party falsify loan 
documents to defraud mortgage lenders, United States v. Shen‐
eman, 682 F.3d 623, 629 (7th Cir. 2012), forge a buyer’s signa‐
ture on a check, United States v. Powell, 576 F.3d 482, 491 (7th 
Cir. 2009), or use false advertising to guarantee investors im‐
possible  returns,  United  States  v.  Sloan,  492  F.3d  884,  890–91 
(7th Cir. 2007). In short, the federal mail and wire fraud stat‐
utes reach a seller’s or buyer’s deliberate misrepresentation of 
facts or false promises that are likely to affect the decisions of 
a party on the other side of the deal. 
    These  practices  deviate  far  from  behavioral  norms  for 
business transactions in a market economy governed by the 
rule of law. There are more difficult cases, however. “Not all 
conduct that strikes a court as sharp dealing or unethical con‐
duct is a ‘scheme or artifice to defraud.’” United States v. Col‐
ton, 231 F.3d 890, 901 (4th Cir. 2000) (alteration omitted), quot‐
ing Reynolds v. East Dyer Development Co., 882 F.2d 1249, 1252 
(7th  Cir.  1989)  (affirming  summary  judgment  and  sanctions 
for defendants in civil RICO case alleging failure to disclose 
No. 15‐2453                                                           9

information  that  home  lots  were  not  suitable  for  building). 
The mail and wire fraud statutes “do not cover all behavior 
which strays from the ideal.” United States v. Colton, 231 F.3d 
at  901  (citation  and  internal  quotation  marks  omitted).  We 
have also explained that a corporate officer’s breach of fiduci‐
ary duty, when combined with a mailing or wire communica‐
tion, is not sufficient to show mail or wire fraud. United States 
v.  Kwiat,  817  F.2d  440,  444  (7th  Cir.  1987)  (reversing  convic‐
tions). And “we do not imply that all or even most instances 
of non‐disclosure of information that someone might find rel‐
evant come within the purview” of the mail and wire fraud 
statutes.  United  States  v.  Keplinger,  776  F.2d  678,  697–98  (7th 
Cir. 1985) (affirming mail fraud convictions for scheme to sub‐
mit false laboratory results on safety of medications). 
    C.  Fraud and Negotiating Positions 
    As shown below, the central issue in this case is whether 
the mail and wire fraud statutes can be stretched to criminal‐
ize deception about a party’s negotiating positions, such as a 
party’s bottom‐line reserve price or how important a particu‐
lar non‐price term is. We conclude that they cannot. 
    From strands of case law, it is true, one can piece together 
a mail or wire fraud case based on such deception about ne‐
gotiating  positions.  To  track  the  specific  rules  we  discussed 
above: First, information about a party’s negotiating position 
is surely material in the sense that it is capable of influencing 
another  party’s  decisions.  Second,  actionable  deception  can 
include false statements of fact, misleading half‐truths, decep‐
tive  omissions,  and  false  promises  of  future  action.  All  of 
these descriptions may fit deceptions about negotiating posi‐
tions, at least if a negotiator’s present state of mind is treated 
as a fact. Third, the false statement may be made to someone 
10                                                         No. 15‐2453 

other than the owner or holder of the money or property tar‐
geted by the scheme. And fourth, it is no defense that the in‐
tended victim either trusted the defendant too much or was 
too savvy to be fooled. 
    But Congress could not have meant to criminalize decep‐
tive misstatements or omissions about a buyer’s or seller’s ne‐
gotiating positions. See United States v. Coffman, 94 F.3d 330, 
334 (7th Cir. 1996) (“it would not do to criminalize business 
conduct that is customary rather than exceptional and is rela‐
tively  harmless”).  Buyers  and  sellers  negotiate  prices  and 
other terms. To state the obvious, they will often try to mis‐
lead the other party about the prices and terms they are will‐
ing to accept. Such deceptions are not criminal. 
    To take a simple example based on price, suppose a seller 
is  willing  to  accept  $28,000  for  a  new  car  listed  for  sale  at 
$32,000. A buyer is actually willing to pay $32,000, but he first 
offers $28,000. When that offer is  rejected and  the seller de‐
mands $32,000, the buyer responds: “I won’t pay more than 
$29,000.” The seller replies: “I’ll take $31,000 but not a penny 
less.” After another  round of offers and demands, each one 
falsely  labeled  “my  final  offer,”  the  parties  ultimately  agree 
on a price of $30,000. Each side has gained from deliberately 
false misrepresentations about its negotiating position. Each 
has  affected  the  other  side’s  decisions.  If  the  transaction  in‐
volves interstate wires, has each committed wire fraud, each 
defrauding the other of $2,000? Of course not. But why not? 
   The  government’s  answer  at  oral  argument  was  the  ab‐
sence of “intent to defraud.” That answer begs the question. 
How  do  we  recognize  “intent  to  defraud”  if  a  party  has 
gained a better deal by misleading the other party about its 
No. 15‐2453                                                               11

negotiating position? If a party’s negotiation position is mate‐
rial for purposes of the mail and wire fraud statutes, each has 
obtained  a  financial  gain  by  deliberately  misleading  the 
other.1 
    The better answer is that negotiating parties, and certainly 
the sophisticated businessmen in this case, do not expect com‐
plete  candor  about  negotiating  positions,  as  distinct  from 
facts and promises of future behavior. Deception about nego‐
tiating  positions—about  reserve  prices  and  other  terms  and 
their relative importance—should not be considered material 
for purposes of mail and wire fraud statutes. 
   Even after receiving the government’s post‐argument sup‐
plemental  authority,  we  know  of  no  other  case  in  which  a 
court has found that deceptive statements about negotiating 
positions amounted to a scheme to defraud under the mail or 
wire fraud statutes. This absence is consistent with more gen‐
eral understandings in the law. 
    In  the  Restatement  (Second)  of  Torts  treatment  of  fraud, 
for example, statements about a party’s opinions, preferences, 
priorities, and bottom lines are generally not considered state‐
ments  of  fact  material  to  the  transaction.  See  Restatement 
(Second)  of  Torts  § 538A  cmts.  b,  g  (distinguishing  between 
representations  of  facts—where  the  maker  has  definite 
knowledge—and  opinions—including  a  “maker’s  judgment 
as to quality, value, authenticity or similar matters as to which 

                                                 
      1 One might raise a practical objection to this simple example: it will 

usually be too difficult to prove that a negotiating position was deliber‐
ately deceptive in such a two‐person negotiation over a car. But in much 
larger business deals involving negotiating teams, internal emails and dis‐
cussions would routinely provide such evidence if one were to look. 
12                                                    No. 15‐2453 

opinions  may  be  expected  to  differ”).  Rules  of  professional 
conduct for attorneys require honesty in dealing with others, 
but  they  draw  a  similar  line  on  negotiation  positions.  See 
Model  R.  Prof.  Conduct  4.1(a)  cmt.  2  (“Under  generally  ac‐
cepted  conventions  in  negotiations,  certain  types  of  state‐
ments ordinarily are not taken as statements of material fact. 
Estimates of price or value placed on the subject of a transac‐
tion and a party’s intentions as to an acceptable settlement of 
a claim are ordinarily in this category … .”); see also G. Rich‐
ard Shell, When Is It Legal to Lie in Negotiations?, 32 Sloan Man‐
agement Rev. 93, 96 (1991) (“There are thus no legal problems 
with lying about how much you might be willing to pay or 
which  of  several  issues  in  a  negotiation  you  value  more 
highly. Demands and reservation prices are not, as a matter of 
law, material to a deal.”). 
    To  show  how  these  general  considerations  govern  this 
case, we lay out in Part III the sequence of negotiations in this 
sale. Then, in Part IV, we work through the more detailed legal 
analysis of the government’s case against Weimert, including 
the issues posed by Weimert’s status as a corporate officer of 
one party to the deal, acting under a disclosed conflict of in‐
terest. We recount the facts in the light reasonably most favor‐
able  to  the  government.  The  question  to  keep  in  mind  is 
whether the facts here go beyond misstatements or omissions 
about negotiating positions or are otherwise sufficient to sup‐
port the wire fraud convictions. 
                              
No. 15‐2453                                                       13

III. The Sale  
    A. AnchorBank, Its Affiliates, and the Crisis of 2008–09 
    This  case  stems  from  a  bank’s  attempts  in  late  2008  and 
early 2009 to sell its interest in a commercial real estate devel‐
opment.  The  bank  was  actually  several  companies,  with  a 
publicly traded holding company, Anchor BanCorp Wiscon‐
sin,  Inc.  (“ABCW”),  at  the  top.  ABCW  owned  both  Anchor‐
Bank, fsb, a federal savings bank, and a non‐bank subsidiary 
called Investment Directions, Inc., or “IDI,” which invested in 
real estate. 
    The  boards  and  officers  of  the  three  companies  inter‐
locked. Defendant David Weimert was both a vice president 
of  AnchorBank  and  the  president  of  IDI.  As  IDI  president, 
Weimert  identified  investment  opportunities  and  managed 
development projects. In that capacity, he reported to the IDI 
board  of  directors,  which  had  to  approve  any  sales  or  pur‐
chases. 
    The financial crisis of 2008 put AnchorBank and ABCW in 
a difficult financial position. They were trying to negotiate ex‐
tensions on a $116 million loan from U.S. Bank, with a sizable 
payment due on March 31, 2009. By late December 2008, the 
holding  company  realized  it  would  have  a  difficult  time 
avoiding default. Adding to the pressure, federal bank regu‐
lators  had  told  AnchorBank  that  its  balance  sheet  was  so 
shaky  that  it  could  not  send  a  cash  dividend  to  the  parent 
holding company to help with the payment to U.S. Bank.  
    B. The Push to Sell Chandler Creek 
    One possible source of cash for the holding company was 
to have IDI sell assets and transfer the cash to the parent hold‐
ing company to help with the loan payment. On December 29, 
14                                                     No. 15‐2453 

2008, Mark Timmerman, president of the bank, told Weimert 
to  try to sell IDI’s  50 percent interest in a  Texas  commercial 
real estate development known as Chandler Creek. Timmer‐
man told Weimert he wanted to sell IDI’s interest for no less 
than the book value of its investment, about $6 million. 
    Weimert  faced  a  big  challenge.  Witnesses  testified  uni‐
formly that in the first quarter of 2009, the market for selling 
commercial real estate was just terrible. Adding to the chal‐
lenge,  IDI  owned  only  50  percent  of  Chandler  Creek.  The 
other 50 percent was owned by The Burke Real Estate Group, 
which was the general partner, meaning it had management 
control of the property. The Burke Group also had a right of 
first refusal if IDI tried to sell to anyone else. In addition, IDI 
and The Burke Group were each liable for the full $15 million 
mortgage on the property, and  IDI had to  carry the full $15 
million  as  a  liability  on  its  books. Adding  even  more to  the 
challenge, Timmerman wanted Weimert to sell the property 
in time to obtain cash for the March 31 payment to U.S. Bank. 
    Weimert had already tried twice in 2008 to sell the IDI in‐
terest  to  The  Burke  Group.  Those  overtures  had  been  re‐
buffed.  After  receiving  Timmerman’s  December  29  email, 
Weimert tried again, treating the sale as an urgent matter for 
the whole AnchorBank enterprise. In early January 2009, he 
put  together  a  written  investor  proposal  for  IDI’s  Chandler 
Creek interest and circulated it to potential buyers. The pro‐
posal estimated that IDI’s 50 percent interest was worth ap‐
proximately $16.8 million but said that IDI was willing to ac‐
cept $9 million. Weimert’s efforts to find a buyer in January 
were not successful, though. Time was running out. 
                               
No. 15‐2453                                                       15

   C. Weimert Secures Two Offers to Buy Chandler Creek 
   On January 27, 2009, Weimert went back to Brian Burke of 
The Burke Group in hopes of arranging a sale. Burke was still 
not interested, but he was shaken when he saw Weimert’s in‐
vestor  proposal.  Realizing  that  IDI  might  sell  to  a  stranger 
who  would  then  become  his  partner,  he  continued  talking 
with  Weimert.  The  two  sketched  some  possible  terms  of  a 
transaction. Giving the government the benefit of Burke’s con‐
fused and inconsistent testimony on the point, we assume that 
Weimert suggested in this meeting that he buy about five per‐
cent of IDI’s 50 percent share and that The Burke Group buy 
the other 45 percent. 
    While  the  Burkes considered the  proposal,  Weimert also 
contacted  another  potential  buyer,  Nachum  Kalka,  with 
whom  Weimert  had  done  deals  before.  Despite  The  Burke 
Group’s right of  first  refusal, he was  interested in making a 
deal. Kalka’s interest could also help Weimert and IDI push 
The Burke Group to make an offer without further delay. Be‐
cause of The Burke Group’s right of first refusal and the pos‐
sibility that a bid by Kalka would help IDI even if The Burke 
Group  bought  the  property,  Weimert  and  Kalka  discussed 
having IDI agree to pay Kalka a break‐up fee to compensate 
him for his trouble if IDI sold to someone else. Kalka received 
the proposal and Chandler Creek’s financial statements from 
Weimert  and  forwarded  the  information  to  his  investment 
partner. 
    In  the  second  half  of  February,  events  moved  quickly. 
About  February  16,  Weimert  asked  Richard  Petershack,  an 
outside lawyer for IDI, to draft a proposed “template” letter 
of intent for potential buyers of the Chandler Creek interest. 
Petershack testified that Weimert told him to use $8.5 million 
16                                                     No. 15‐2453 

as the purchase price, with financing of $6.5 million available 
through AnchorBank. Weimert also told Petershack to include 
a term that Weimert said buyers were requiring: that Weimert 
himself  “stay  in  the  deal  because  of  my  institutional 
knowledge of the project.” Petershack also testified that Wei‐
mert told him that IDI had agreed to compensate him for his 
efforts  in  “facilitating  the  deal  and  finding  potential  inves‐
tors” by paying him a fee of four percent of the purchase price. 
On  this  record,  we  must  assume  that  Weimert  was  lying  to 
Petershack at that time about the buyers requiring that he par‐
ticipate and IDI agreeing to the four percent fee. 
    Petershack  prepared  the  template  letter  of  intent  as  in‐
structed. He sent copies to Weimert and to Kalka, and also to 
AnchorBank president Timmerman. By sending the draft to 
Timmerman, Petershack sought to confirm authority for Wei‐
mert’s participation in the deal and the fee. He also wanted to 
inform  Timmerman  of  Kalka’s  role  as  a  “stalking  horse”  to 
push  the  Burkes  to  make  an  offer.  Petershack  received  no 
word back from Kalka or Timmerman on the substance of the 
letter of intent, either generally or on Weimert’s involvement 
in particular. 
    Two  days  later,  on  February  18,  Weimert  had  dinner  in 
California with Brian Burke and his father and business part‐
ner, William Burke. Weimert gave them a copy of the template 
letter of intent. He told them of Kalka’s interest as a competing 
buyer. To Weimert’s frustration, though, the Burkes were not 
yet willing to make a formal offer, at least until another buyer 
had made an offer. 
   On  February  22,  2009,  Weimert  called  Kalka  and  his  in‐
vestment partner. Both Weimert and the partner agreed that 
No. 15‐2453                                                       17

Weimert’s involvement as a buyer would be beneficial; Wei‐
mert knew the property and had worked with the Burkes for 
several  years.  (Kalka’s  testimony  was  unclear  as  to  whether 
his  partner  or  Weimert  first  proposed  that  Weimert  partici‐
pate as a buyer.) In a follow‐up email to Weimert, Kalka later 
confirmed  “it  is  imperative  that  you  David  Weimert  be  in‐
volved  personally  in  the  Chandler  Creek  transaction.”  Wei‐
mert’s involvement needed to be “economic” to assure Kalka 
of  Weimert’s  services  in  overseeing  the  investment.  Kalka 
wrote that Weimert “might show this,” presumably the email, 
“to your Board to make sure that this is happening.” 
    The  following  day,  February  23,  Weimert  sent  the  IDI 
board of directors a memorandum on the Chandler Creek ne‐
gotiations. He summarized key points from his conversations 
with Kalka and his partner. Kalka was to serve as a “stalking 
horse” in the  investment and had ample funds to make the 
investment.  In  exchange,  Kalka  would  receive  $75,000  as  a 
break‐up  fee  if  his  offer  was  not  selected.  Finally,  Weimert 
added:  “It  is  imperative  that  Mr.  Weimert  be  involved  eco‐
nomically to assure his management—and investment liaison 
involvement in perpetuity while Mr. Kalka and or his inves‐
tors are involved.” Weimert went on to note as a “bottom line 
… [that] Kalka will not do this without me being a Manager 
of the Investment and Liaison to his Group and the Burke’s 
… .” As best we can tell from the record, this statement to the 
board about Kalka and his partner was true. 
    Turning to The Burke Group as a possible buyer, Weimert 
told the board that the Burkes’ participation was still possible, 
with  the  Burkes  signaling  in  preliminary  discussions  that 
“they also desire my involvement both economically … and 
my  10  year  contribution  toward  the  successful  direction  of 
18                                                                No. 15‐2453 

this Project.” (Note the difference at this stage between what 
Kalka  “required”  and  what  the  Burkes  “desired.”)  Weimert 
suggested that, to have sufficient funds to buy his share, he 
would require a fee of at least three percent of the purchase 
price  and  an  additional  one  percent  to  help  him  pay  off  an 
outstanding note to AnchorBank. 
    About the same time, attorney Petershack sent Weimert a 
revised template letter of intent, which Weimert forwarded to 
Kalka on February 24. The revised template listed Weimert as 
buying a four and seven‐eighths percent ownership of Chan‐
dler  Creek  and  included  the  four  percent  fee  for  Weimert. 
Later that day, Kalka submitted a signed version of the letter 
of intent offering $8.5 million for the property. On February 
25, Weimert forwarded the Kalka offer to The Burke Group. 
He explained that the IDI board would meet soon and encour‐
aged the Burkes to make an offer. The Burke Group quickly 
responded by sending its signed letter of intent to Weimert, 
but it offered only $8 million.  
      D. The IDI Board Approves and Sells to The Burke Group 
    By late February 2009, then, Weimert had secured two of‐
fers  that  exceeded  Timmerman’s  target  price  for  Chandler 
Creek by at least $2 million. But both offers also posed what 
all IDI directors and other bank officials recognized as a con‐
flict of interest: Weimert was both a buyer and an officer of the 
seller.  Weimert  submitted  both  letters  of  intent  to  the  IDI 
board of directors along with two memoranda that were cen‐
tral to the government’s case.2 

                                                 
      2 Strictly speaking, neither letter of intent was a firm offer. Both were 

subject  to  various  contingencies, and  the  letters  were  drafted  to  require 
No. 15‐2453                                                                    19

    The first, called “A Personal Note,” was a short summary 
of the evolution of the deal. Weimert wrote falsely that he had 
“had no intention of being involved in this Project.” But the 
deal  had  evolved,  he  said,  so  that  “The  Kalka’s  Group  re‐
quired  [Weimert’s  involvement],  …  and  Bill  Burke  actually 
felt that [Weimert] would continue to ‘Add a Positive Dimen‐
sion’ to the Management of Chandler Creek.” In addition to 
describing his involvement falsely as “inadvertent,” Weimert 
said he needed to participate to close the deal. 
    Weimert’s  second  document,  called  “Evolution  of  This 
Deal,” also reported on his negotiations with Kalka and the 
Burkes. As part of the Kalka offer, Kalka had “insisted” that 
Weimert “run this investment” and “have money in the deal 
so ‘I don’t run away.’” As for the Burkes, Weimert falsely told 
the board that they continued to “be especially focused on my 
continued involvement.” Weimert concluded by recommend‐
ing  selling  to  The  Burke  Group.  Although  it  was  offering  a 
lower purchase price, the Burke deal would also release IDI 
from its potential $15 million liability to Bank of America on 
the Chandler Creek mortgage. 
    The IDI board convened on February 27, 2009 to consider 
the  sale  of  Chandler  Creek.  At  the  board  meeting,  Weimert 
presented each offer to the board and recommended a sale to 
The Burke Group. He also told the board that his participation 
in the deal was necessary. The directors found this proposal 
unusual, to say the least. In light of the conflict of interest that 
                                                 
further  negotiations  on  details,  even  after  execution,  before  either  side 
would be bound to the terms of the proposed transaction. See, e.g., A/S 
Apothekernes  Laboratorium  for  Specialpraeparater  v.  I.M.C.  Chemical  Group, 
Inc., 873 F.2d 155, 158 (7th Cir. 1989) (holding that executed draft letter of 
intent imposed only a limited duty to negotiate in good faith). 
20                                                     No. 15‐2453 

everyone  recognized,  the  board  excused  Weimert  from  the 
meeting  while  it  discussed  the  conflict  issue  with  outside 
counsel. 
   The  attorney  advised  the  board  that  Weimert’s  involve‐
ment was not illegal. He asked the board two questions: first, 
whether  the  transaction  could  be  completed  without  Wei‐
mert’s involvement; and second, whether the transaction was 
necessary and in the best interest of the company. The board 
members  said  they  understood  that  Weimert  “had  to  be  in‐
volved or the Burkes were not going to be a purchaser,” and 
that the deal was good for the company, especially with the 
need to raise cash to make the looming payment due to U.S. 
Bank at the end of March. The attorney advised the board to 
waive the conflict and go forward with the sale. On this ad‐
vice,  the  board  waived  the  conflict,  accepted  The  Burke 
Group’s purchase offer, and approved the four percent fee for 
Weimert in the amount of $311,000. 
    According  to  David  Omanchinski,  a  member  of  the  An‐
chorBank  board  of  directors,  Weimert  had  also  told  him  at 
about the time of the IDI board meeting that “he did not be‐
lieve the deal could get done without his participation in it,” 
and that Weimert would not have received his fee or any ad‐
ditional  compensation  if  it  had  not  been  tied  to  The  Burke 
Group deal. 
    The final terms of the deal were rather different from the 
terms proposed in the letter of intent and approved by the IDI 
board. IDI’s attorney worked on the revisions. There is no ev‐
idence that Weimert had anything further to do with IDI’s side 
of the transaction. On behalf of IDI, the attorney actually re‐
moved Weimert’s participation from the purchase agreement 
No. 15‐2453                                                         21

itself. He reasoned that Weimert’s purchase was a matter be‐
tween him and The Burke Group and was more appropriate 
for a side deal between them than as part of the primary trans‐
action. The attorney also drafted the separate agreement for 
Weimert’s  ownership,  requiring  Weimert  to  commit  that  he 
would in fact make the promised investment. In exchange for 
the four and seven‐eighths percent ownership interest, Wei‐
mert would contribute $100,000 to his partnership with The 
Burke Group. 
    On March 30, IDI and The Burke Group closed the deal, in 
the nick of time for IDI to send the cash from the sale to the 
parent  holding  company, ABCW,  which  then  used  it  to  pay 
U.S. Bank on March 31. The Burke Group bought IDI’s 50 per‐
cent stake of Chandler Creek for $7,792,000 and relieved IDI 
of its mortgage obligation. The purchase was financed with a 
$6,233,000  loan  from  AnchorBank.  IDI  also  paid  Kalka  the 
agreed  $75,000  break‐up  fee.  And  Weimert  received  his 
agreed fee and bought a share of Chandler Creek from The 
Burke Group. 
   E. Weimert’s SEC Testimony and the Prosecution 
    At  this  point,  one  might  think,  all  parties  were  satisfied 
with the deal. The Burke Group got a good deal and owned 
more  than  95  percent  of  the  Chandler  Creek  property.  The 
bank had sold the property for nearly $2 million more than it 
was willing to accept. It had also managed to move millions 
of dollars upstream to ABCW so that it could make its pay‐
ment to U.S. Bank. And Weimert was hundreds of thousands 
of dollars ahead, with cash and a fractional interest in Chan‐
dler Creek. 
22                                                              No. 15‐2453 

   Then  the  Securities  and  Exchange  Commission  investi‐
gated AnchorBank and its affiliates’ use of TARP funds. The 
investigation included the Chandler Creek deal, which could 
be viewed as an indirect mechanism to channel AnchorBank’s 
TARP money through the loan to The Burke Group to IDI and 
then on to ABCW. 
    In April 2012, Weimert gave testimony before the SEC re‐
garding the deal. He testified that the Burkes had not insisted 
on his involvement, but that instead he had told the Burkes he 
would  “like  to  be  part  of  the  transaction.”  Weimert  said  he 
had felt he “was the broker in the transaction and deserved a 
piece of the transaction.” Weimert further testified that he was 
“an earmark to the deal,” a description he claims he used to 
alert  the  IDI  board  that  he  “wanted  to  make  sure  that  they 
understood that I wasn’t absolutely necessary for this deal.” 
All IDI directors testified at Weimert’s trial, though, that Wei‐
mert had not described his role as an “earmark” but had told 
them  instead  that  his  participation  was  required  by  the 
Burkes.3  
    In February 2014, a few weeks before the five‐year statute 
of limitations would have run, a federal grand jury indicted 
Weimert on six counts of wire fraud. The indictment alleged 
a scheme to defraud IDI through materially false and fraudu‐
lent pretenses to obtain an ownership interest in IDI’s share of 
Chandler Creek and to receive the four percent fee. Specific 

                                                 
      3  Anchor  BanCorp  Wisconsin,  Inc.  filed  for  Chapter  11  bankruptcy 

protection on August 12, 2013. The approved bankruptcy reorganization 
plan allowed ABCW to escape almost all of its TARP loan obligations and 
to reduce its obligations to U.S. Bank. See In re Anchor BanCorp Wisconsin 
Inc., No. 3:13‐BK‐14003 (Bankr. W.D. Wis. 2013). 
No. 15‐2453                                                     23

misrepresentations  included  Weimert’s  affirmative  state‐
ments that the Burkes required his involvement and his de‐
ception about who first proposed that he have a piece of the 
deal. Weimert pled not guilty. At trial, the jury convicted Wei‐
mert on five of the six counts. The district court denied Wei‐
mert’s  Rule  29  motion  for  judgment  of  acquittal.  The  court 
sentenced Weimert to 18 months in prison, well below the ad‐
visory  guideline  range  of  87–108  months,  and  also  ordered 
three years of supervised release, a $25,000 fine, $322,515 in 
restitution, and the relinquishment of his interest in Chandler 
Creek. Weimert has appealed. 
IV. Analysis 
   To reiterate, we review de novo the denial of a motion for 
judgment of acquittal, United States v. Durham, 766 F.3d 672, 
678 (7th Cir. 2014), citing United States v. Claybrooks, 729 F.3d 
699, 704 (7th Cir. 2013), construing the evidence in the light 
most  favorable  to  the  government,  Durham,  766  F.3d  at  678, 
quoting United States v. Love, 706 F.3d 832, 837 (7th Cir. 2013). 
    Even under this deferential standard of review, Weimert is 
entitled to a judgment of acquittal. All terms of the transac‐
tion, including Weimert’s participation as a buyer, were dis‐
closed to all interested parties. The government’s evidence of 
deception—all of it—addressed not material facts or promises 
but rather parties’ negotiating positions, which are not mate‐
rial for purposes of mail and wire fraud. In Part A, below, we 
first explain the government’s theory. In Part B, we conclude 
that Weimert did not commit a crime by anything he told the 
potential buyers. We address in Part C Weimert’s deception of 
24                                                           No. 15‐2453 

the IDI board and in Part D whether his role as a corporate 
officer can support the convictions. 4 
      A.  The Government’s Theory 
    The government’s theory is that Weimert obtained prop‐
erty (the fee and the share of Chandler Creek) by deceiving 
the  IDI  board  and  his  ABCW/AnchorBank  supervisors,  as 
well as Petershack, Kalka, and the Burkes. The government’s 
case relied on Weimert’s direct communications with the IDI 
bank executives and directors, and on a third‐party theory of 
fraud  based  on  deceiving  the  buyers  rather  than  IDI,  from 
whom he actually obtained property. See United States v. Seid‐
ling, 737 F.3d 1155, 1160–61 (7th Cir. 2013). The government 
argued that Weimert committed wire fraud by telling Peter‐
shack about the need for his participation and fee, by failing 
to  disclose  to  Kalka  that  he  was  a  stalking‐horse  bidder,  by 
misrepresenting  Kalka’s  involvement  to  the  Burkes,  and  by 
repeatedly telling the IDI board and bank officials that he had 
not originated the idea of participating as a buyer and that the 
buyers required that he participate in the deal. 
      B. Deception of the Buyers 
   We  first  address  the  government’s  theory  that  Weimert 
committed wire fraud by misleading Kalka about whether his 
bid,  which  was  not  successful,  was  a  “stalking  horse”  bid. 
“Stalking  horse” is not a legal term of art, and it was never 


                                                 
      4 We reject the government’s forfeiture argument. At the close of the 

government’s case‐in‐chief, Weimert moved for judgment of acquittal, ar‐
guing that the government had failed to establish the element of material‐
ity. The court reserved ruling. Weimert renewed the motion in writing at 
the end of the trial. The materiality issue was not forfeited. 
No. 15‐2453                                                           25

defined precisely in the trial. The term is often used in bank‐
ruptcy proceedings to describe an initial bid for assets invited 
by  the  debtor  to  set  a  floor  for  competing  bids.  See,  e.g., 
RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. —, 
132  S.  Ct.  2065,  2069  (2012).  In  that  context  there  is  nothing 
even suspicious about the practice. 
    In  this  case,  however,  the  government  seems  to  use  the 
term to describe a bidder who does not actually mean to fol‐
low through on the bid, but whose bid is being used by the 
seller to trick another potential bidder to make or increase a 
bid. This theory of fraud fails on the evidence, so we need not 
evaluate its legal viability. 
    There is no evidence that Kalka’s bid was anything other 
than a good‐faith bid. Kalka and his partner offered a higher 
price. They hoped to win the purchase, and they had the as‐
sets to close the deal. Kalka knew Weimert was hoping to elicit 
another bid, or at least that his offer would have to be subject 
to  The  Burke  Group’s  right  of  first  refusal.  That’s  why  the 
$75,000 break‐up fee made sense. But there simply is no evi‐
dence that there was anything fraudulent about Kalka’s bid or 
role. We need not consider the legal question whether a com‐
plete bluff to the Burkes about the Kalka bid might support a 
wire fraud  conviction,  though bluffs in negotiations  are  not 
unusual. 
    The  government  also  argued  that  Weimert  misled  the 
Burkes. First, the government pointed to the contradiction in 
Weimert telling the Burkes on one hand that Kalka would be 
a  terrible  partner  for  the  Burkes—thus  encouraging  the 
Burkes to make their own offer—but telling them on the other 
hand that Kalka would be an attractive partner. This theory 
cannot support a conviction for wire fraud. In the negotiating 
26                                                      No. 15‐2453 

dance, Weimert was trying to coax the Burkes to make a seri‐
ous and prompt offer to buy IDI’s share of Chandler Creek. 
The  inconsistent  opinions  he  expressed  to  reluctant  bidders 
about how well they would like having Kalka and his investor 
as  partners  in  the  investment  did  not  rise  beyond  puffery. 
They cannot reasonably be deemed material. See United States 
v. Coffman, 94 F.3d 330, 334 (7th Cir. 1996) (noting in wire fraud 
case that nearly “all sellers engage in a certain amount of puff‐
ing;  all  buyers  …  know  this;  it  would  not  do  to  criminalize 
business conduct that is customary rather than exceptional”). 
    Second, the government argued that Weimert misled the 
Burkes about whether Kalka was requiring Weimert to partic‐
ipate in the deal. That led the Burkes to include in their letter 
of intent a term having Weimert buy a minority stake in Chan‐
dler Creek. Although  Kalka was in fact requiring Weimert’s 
participation, any deception of the Burkes on that score would 
not have been material because it was deception of the oppos‐
ing party in a transaction about the negotiating positions of 
third parties. 
      C. Weimert’s Deception of the IDI Board 
    The  government  relies  most  heavily  on  the  theory  that 
Weimert  deceived  the  IDI  board  and  its  affiliates  about 
whether  The  Burke  Group  required  his  participation  in  the 
purchase. According to the government, Weimert crafted an 
elaborate  scheme  to  obtain  money  and  property  by  leading 
IDI to believe the buyers insisted on his participation and by 
leading the buyers to believe that IDI wanted him to partici‐
pate. On this record, giving the benefit of conflicting evidence 
to the government, we must assume that he did so, and that 
he did so by deceiving the various parties about the negotia‐
tions with other parties. He told Kalka and Petershack that IDI 
No. 15‐2453                                                     27

supported his involvement in the deal and that Timmerman 
had  approved.  He  told  the  Burkes  that  IDI  and  Kalka  all 
wanted him in the deal. And he  told  the IDI board  that  the 
Burkes  required  his  participation.  The  deception  was  espe‐
cially plausible in early 2009, when many owners were trying 
to sell shaky real estate investments. A seller who was willing 
to keep some “skin in the game” had more credibility than a 
seller  who  was  trying  to  walk  away  from  the  property  en‐
tirely. 
    To the extent the Chandler Creek deal is properly under‐
stood  as  an  arms‐length,  three‐party  deal,  with  IDI  selling 
most of its interest to The Burke Group and a fraction to Wei‐
mert,  these  deceptions  do  not  support  the  criminal  convic‐
tions. They misled parties who were negotiating a commercial 
deal  only  about  the  negotiating  positions—the  preferences, 
values, and priorities—of other parties. 
    IDI was not misled as to the nature of the asset it was sell‐
ing or the consideration it received. Cf. United States v. Shene‐
man, 682 F.3d 623, 629 (7th Cir. 2012) (lenders induced by fal‐
sified loan documents); United States v. Morris, 80 F.3d 1151, 
1167–68 (7th Cir. 1996) (investors induced by misleading sales 
tactics at pricing). And IDI was not misled as to Weimert’s in‐
terest in seeing the deal done. Cf. United States v. George, 477 
F.2d 513–14 (7th Cir.  1973) (employee received  hidden  kick‐
backs that caused employer to overpay for assets). 
   At  bottom,  even  the  centerpiece  of  the  government’s 
case—Weimert  falsely  told  the  IDI  board  and  Omanchinski 
that  the  Burkes  required  his  participation—amounted  to  no 
more and no less than a false prediction about how the Burkes 
would respond to a counteroffer to exclude Weimert’s partic‐
28                                                    No. 15‐2453 

ipation. In other words, it was deception about a party’s ne‐
gotiating position. Weimert’s false story about who had first 
come  up  with  the  idea  to  have  him  participate  would  have 
been material only for what it signaled about how important 
his participation was to the parties. In other words, it was im‐
portant only in predicting how various parties were likely to 
respond to a counteroffer proposing to reduce or eliminate his 
role. For the reasons explained above in Part II, such decep‐
tions about parties’ preferences and values, and thus their ne‐
gotiating  positions,  are  not  material  for  purposes  of  wire 
fraud and cannot support Weimert’s convictions. 
      D.  Weimert’s Role as Fiduciary 
     But is it correct to consider the Chandler Creek deal as an 
arms‐length transaction among three separate parties? After 
all, Weimert was an officer of IDI. He owed the corporation 
fiduciary  duties  of  loyalty  and  honesty.  The  government’s 
strongest argument is that Weimert’s actions amounted to a 
scheme to defraud IDI because, even if an outsider might be 
permitted to mislead it about negotiating positions, Weimert 
could not do so about his own role in the transaction. Based 
on the testimony of IDI directors, we must assume that they 
trusted Weimert on all aspects of the Chandler Creek deal, in‐
cluding what he told them about the buyer insisting that he 
participate in the deal. 
    In light of the disclosure of all terms of the sale, as well as 
our doubts that an officer or other fiduciary must disclose his 
negotiating  position  when  dealing  with  the  company  about 
his own compensation, we think the better approach is to treat 
this as closer to an arms‐length transaction, at least for pur‐
poses of criminal law. 
No. 15‐2453                                                         29

    One cornerstone of civil corporation law is that corporate 
officers and directors owe fiduciary duties of loyalty and hon‐
esty to the corporation. E.g., Nixon v. Blackwell, 626 A.2d 1366, 
1376 (Del. 1993) (when directors are on both sides of transac‐
tion, they must demonstrate “their utmost good faith and the 
most scrupulous inherent fairness of the bargain”); Racine v. 
Weisflog, 477 N.W.2d 326, 329 (Wis. App. 1991) (officers and 
directors are under fiduciary duty of individual loyalty, good 
faith, and fair dealings in corporate business). The questions 
here involve whether Weimert breached his fiduciary duty to 
IDI and how such a breach of a civil duty affects the analysis 
under the law of criminal wire fraud. 
     Proof of a breach of fiduciary duty is neither necessary to 
nor sufficient proof of mail or wire fraud, but such a breach is 
often relevant. First, while the “existence of a [fiduciary] duty 
is  relevant  and  an  ingredient  in  some”  wire  fraud  prosecu‐
tions, it is not essential to establish wire fraud. United States v. 
Colton, 231 F.3d 890, 900–01 (4th Cir. 2000) (quotation marks 
omitted); see also United States v. Keplinger, 776 F.2d 678, 697–
98 (7th Cir. 1985) (citations omitted). Concealment is often ac‐
companied by a violation of a fiduciary duty, but it need not 
be. 
   More  pertinent  for  this  case,  a  breach  of  fiduciary  duty 
combined  with  a  mailing  or  wire  communication  is  insuffi‐
cient  alone  to  establish  mail  or  wire  fraud.  United  States  v. 
Kwiat, 817 F.2d 440, 444 (7th Cir. 1987) (reversing mail fraud 
conviction of corporate officer through scheme for self‐deal‐
ing: “Neither the language nor the legislative history of § 1341 
hints that it is an all‐purpose remedy for corporate misman‐
agement.”); Disher v. Information Resources, Inc., 691 F. Supp. 
30                                                      No. 15‐2453 

75, 86 (N.D. Ill. 1988) (“Not every common law breach of fi‐
duciary duty that involves mailings  or  use  of the telephone 
constitutes a violation of the mail and wire fraud statutes.”), 
aff’d, 873 F.2d 136 (7th Cir. 1989). The government must still 
demonstrate  a  scheme  to  defraud,  including  “some  sort  of 
fraudulent  misrepresentation  or  omissions  calculated  to  de‐
ceive  persons  of  ordinary  prudence  and  comprehension.” 
Disher, 691 F. Supp. at 86, quoting United States v. Wellman, 830 
F.2d 1453, 1462 (7th Cir. 1987); see also United States v. Feldman, 
711 F.2d 758, 763 (7th Cir. 1983) (“Yet not every breach of duty 
by an employee works as a criminal fraud … . Such activities 
must be accompanied by a scheme formed with the intent to 
defraud.”) (emphasis in original) (citations omitted). 
     In  some  cases,  such  as  “honest  services”  mail  and  wire 
fraud cases that rely on 18 U.S.C. § 1346, a breach of a fiduci‐
ary duty may lie at the core of the offense, such as when an 
officer or director receives a hidden kickback or bribe from a 
party  transacting  business  with  his  company.  That  is  clear 
from  Skilling  v.  United  States,  561  U.S.  358,  405–09  (2010), 
where  the  Supreme  Court  held  that  an  “honest  services” 
fraud prosecution requires proof of a kickback or bribe. At the 
same time,  the  Skilling Court also rejected the government’s 
argument that self‐dealing alone, even undisclosed self‐dealing, 
would violate fraud statutes without a kickback or bribe. Id. 
at  409–11.  Also  important  for  our  thinking  in  this  case,  the 
Court emphasized that uncertainty in criminal law weighed 
in favor of lenity. Id. at 410–11. For other illustrations of the 
bribe‐kickback point, see, e.g., United States v. Nayak, 769 F.3d 
978, 980–81 (7th Cir. 2014) (affirming mail fraud conviction of 
doctor who paid bribes and kickbacks to encourage other doc‐
tors to refer their patients); United States v. Vrdolyak, 593 F.3d 
No. 15‐2453                                                         31

676, 678 (7th Cir. 2010) (explaining guilty plea based on hid‐
den kickback from buyer to seller’s director). 
    There was no such hidden kickback or bribe here. Nor was 
there even undisclosed self‐dealing. Weimert’s interest in the 
Chandler Creek sale was fully disclosed to the IDI board. Eve‐
ryone recognized the conflict of interest, and they took the ap‐
propriate steps to deal with it as a corporation should when 
an  officer  or  director  has  a  material,  personal  interest  in  a 
transaction  with  the  corporation.  See  Del.  Code  Ann.  tit.  8, 
§ 144; Benihana of Tokyo, Inc. v. Benihana, Inc., 906 A.2d 114, 120 
(Del.  2006). Weimert  did not  participate  in the board’s  deci‐
sion to approve the sale. The board received independent ad‐
vice from counsel about the conflict and the transaction before 
approving it. And there is no evidence that Weimert played 
any role in the later negotiations needed to close the sale to 
The Burke Group on somewhat modified terms, for a lower 
price. 
    Since Weimert had such a substantial financial interest in 
the deal that was disclosed to the board, it is helpful to view 
the role of Weimert’s fiduciary duty as if this were a transac‐
tion involving Weimert’s own compensation. If Weimert’s role 
as a corporate officer with fiduciary duties were to play a de‐
cisive role here, it would be because he would have owed a 
duty to the corporation to be completely honest regarding the 
Chandler  Creek  sale,  including  how  his  participation  in  the 
deal  came  about  and  what  he  knew  about  how  the  Burkes 
were  likely  to  have  responded  to  a  counteroffer  excluding 
Weimert.  So,  to  the  extent  that  fiduciary  standards  are  rele‐
vant to this criminal case, the best guidance concerns the ex‐
tent of a corporate officer’s fiduciary duty toward the corpo‐
ration in negotiating his own compensation. 
32                                                     No. 15‐2453 

    When a corporate officer is negotiating his own compen‐
sation with the corporation, the scope of that fiduciary duty 
appears to be a matter of controversy and divided authority. 
Courts  often  use  sweeping  language  to  describe  that  duty. 
See, e.g., Nixon, 626 A.2d at 1376 (directors on both sides of 
transaction  must  demonstrate  “their  utmost  good  faith  and 
the  most  scrupulous  inherent  fairness  of  the  bargain”);  see 
also  Maksym  v.  Loesch,  937  F.2d  1237,  1242  (7th  Cir.  1991) 
(when attorney agrees with client to side‐deal benefitting the 
attorney, “the burden of proof is upon the attorney to show 
the fairness of the agreement, the utmost good faith, complete 
disclosure on his part and a full understanding of all the facts 
and legal consequences on the part of the client”). 
    Taken literally, such a broad fiduciary duty could require 
a corporate officer negotiating with the corporation about his 
own compensation to reveal the weaknesses in his own nego‐
tiating position as part of his duty of good faith. He might be 
required, for example, to disclose that he would be willing to 
take less compensation than he is asking for. And under that 
reasoning, Weimert would have been obliged to tell the direc‐
tors that the Burkes probably would have been willing to go 
forward  with  the  purchase  even  without  his  participation. 
That  is  not  the  law  with  corporate  fiduciary  duties  or  with 
other fiduciary duties, however, or at the very least it is not so 
clearly the law as to support a criminal conviction. 
    For example, Delaware courts teach that “an officer may 
negotiate  his or  her own employment  agreement  as long  as 
the process involves negotiations performed in an adversarial 
and arms‐length manner.” In re Walt Disney Co. Derivative Lit‐
igation, 825 A.2d 275, 290 (Del. Ch. 2003) (emphasis omitted) 
No. 15‐2453                                                        33

(denying motion to dismiss), later judgment for defendants aff’d, 
906 A.2d 27 (Del. 2006). 
     Similarly,  a  Texas  court  applying  Delaware  law  has  ex‐
plained that when a corporate officer negotiates and renews 
his own employment terms, he “acts in his individual capac‐
ity, as it is evident that the company and the employee are ad‐
verse  to  each  other  in  the  context  of  negotiating  that  em‐
ployee’s compensation.” Pride International, Inc. v. Bragg, 259 
S.W.3d 839, 850 (Tex. App. 2008), citing In re Walt Disney, 906 
A.2d at 49–51. As another example of controversy on the civil 
side of the fiduciary duty issue, see Fernandez v. City of Miami, 
147 So.3d 553 (Fla. App. 2014), where a majority held that a 
city attorney breached his fiduciary duty in negotiating a gen‐
erous  severance term  in his own employment contract with 
the city, while the dissenting judge argued that the relation‐
ship was not a fiduciary one when negotiating compensation. 
Id. at 564–65 (Shepherd, C.J., dissenting), citing Pride Int’l, 259 
S.W.3d at 850, and In re Walt Disney, 906 A.2d at 49–51. 
    In the related area of an attorney’s fiduciary duties to cli‐
ents, we have cautioned that  the  broader scope of fiduciary 
duty quoted above  does not  apply with  full force  when  the 
attorney’s compensation is the issue: “Fiduciary law does not 
send the dark cloud of presumptive impropriety over the con‐
tract  that  establishes  the  fiduciary  relationship  in  the  first 
place and fixes the terms of compensation for it.” Maksym, 937 
F.2d at 1242. We continued: “Most fiduciary relationships are 
established by contract and are not eleemosynary, yet the con‐
tracts establishing them are held valid without the court’s im‐
posing on the lawyer or other fiduciary the difficult burden of 
demonstrating that he made full disclosure of the terms of the 
contract and that those terms were ‘fair,’ whatever exactly that 
34                                                    No. 15‐2453 

means.” Id. Thus, while an attorney’s fiduciary duty is broad, 
the law does not require an attorney negotiating with a client 
over a fee to disclose the lowest fee the attorney would be will‐
ing to accept. That remains a matter for negotiation without a 
duty of complete disclosure of the attorney’s negotiating po‐
sition. 
    Along these lines, it is also useful to recall a legal dispute 
in the appellate courts at the time of the events at issue in this 
case.  The  dispute  concerned  the  fiduciary  duty  imposed  by 
statute,  § 36(b)  of  the  Investment  Company  Act  of  1940,  15 
U.S.C. § 80a–35(b), with respect to compensation advisors re‐
ceive from mutual funds. In 2008, a panel of this court held 
that agreed‐upon compensation was lawful, without subject‐
ing the rates to judicial review for reasonableness. Jones v. Har‐
ris Associates L.P., 527 F.3d 627, 632–33 (7th Cir. 2008). By way 
of illustration, we explained that corporate officers’ fiduciary 
duties  did  not  “prevent  them  from  demanding  substantial 
compensation and bargaining hard to get it.” Id. at 632. Bar‐
gaining “hard” can include bluffs about negotiating positions. 
Showing the room for controversy, rehearing en banc was de‐
nied by an equally divided court, 537 F.3d 728 (7th Cir. 2008), 
and then, after the events in this case, the Supreme Court re‐
versed, adopting a standard that allows for judicial review of 
the reasonableness of such fees charged by mutual fund fidu‐
ciaries. Jones v. Harris Associates L.P., 559 U.S. 335 (2010). 
   Our point here is not to resolve whether or not the govern‐
ment proved a civil breach of fiduciary duty by Weimert in 
the Chandler Creek sale. The concerns raised by our dissent‐
ing  colleague  about  the  duties,  incentives,  and  sometimes 
conflicting interests of corporate officers and directors are im‐
No. 15‐2453                                                          35

portant, have considerable force, and deserve further consid‐
eration as a part of the civil law governing those relationships. 
Our point is a narrower one: that at the time relevant in this 
case, civil corporate law standards of fiduciary duty did not 
provide a clear answer for a situation like this: a corporate of‐
ficer  negotiating  with  his  employer  in  a  three‐sided  deal  in 
which he, his employer, and a third party took part, in which 
his  personal  financial  interest  was  known,  but  in  which  he 
misled that employer about his and others’ negotiating posi‐
tions on the transaction. Perhaps IDI and AnchorBank would 
have had a viable civil case against Weimert, or perhaps not. 
But particularly in light of the rule of lenity invoked in Skil‐
ling, 561 U.S. at 410–11, we do not believe the government has 
proven criminal wire fraud in the circumstances of this unu‐
sual, and seemingly unprecedented, prosecution. This is not 
a case where a party used a secret side‐deal to induce a victim 
to  part  with  an  asset  at  a  discount.  The  final  contract  terms 
were in plain view and were in fact discussed and negotiated 
by  the  interested  parties.  We  leave  the  civil  law  issues  and 
remedies for civil cases. 
V. Conclusion 
    Federal mail and wire fraud statutes encompass a broad 
range of behavior. Their limits can be difficult to draw with 
certainty. But there are limits nonetheless, and they must be 
defined by more than just prosecutorial discretion. Deception 
and  misdirection  about  a  party’s  values,  priorities,  prefer‐
ences, and reserve prices are common in negotiation. We must 
be wary of criminalizing these tactics, at least without much 
clearer direction from Congress. Weimert’s dealings in selling 
Chandler Creek were sharp and self‐interested, but they did 
not amount to wire fraud. By the time IDI signed the contract 
36                                                     No. 15‐2453 

to sell, all terms of the deal were on the table. IDI might have 
been able to secure a better deal if it had known the underly‐
ing priorities of prospective buyers and Weimert, but that is 
for  now,  at  least,  a  matter  for  the  corporate  boardroom  and 
civil law, not a federal criminal trial. 
     Weimert’s motion for a judgment of acquittal should have 
been granted. Accordingly, we need not reach the other issues 
Weimert raises on appeal. The judgment of the district court 
is  REVERSED.  We  order  Weimert  released  from  Bureau  of 
Prisons custody within 72 hours of issuance of this opinion, 
subject  to  the  terms  of  supervised  release  of  his  sentence, 
pending  issuance  of  our  mandate.  Pending  issuance  of  our 
mandate, the district court shall have jurisdiction to modify 
and enforce those terms of supervised release as appropriate. 
No. 15‐2453                                                       37 

   FLAUM, Circuit Judge, dissenting. 
    I respectfully disagree with the analysis and conclusion of 
the majority. At the outset, I do not believe that the scenario 
presented in this case can be viewed as an arms‐length, three‐
party transaction. Weimert, as president of IDI, was acting on 
behalf of IDI in negotiating the deal. Unlike a situation involv‐
ing three independent parties, in the transaction at hand, the 
IDI  board  had  every  reason  to  expect  that  Weimert  would 
fairly and honestly represent its interests. The record does not 
reflect an expectation at the start of negotiations that Weimert 
would be entitled to equity or any sort of bonus arising out of 
the Chandler Creek deal. Thus, I cannot accept the majority’s 
conclusion  that  this  situation  amounts  to  hard  bargaining 
among disinterested parties, and that the IDI board received 
what it agreed to and expected in the Chandler Creek sale. In 
fact, IDI likely would have received a higher purchase price 
had  Weimert  not  taken  a  bite  out  of  the  deal.  IDI  received 
roughly 96 percent, rather than 100 percent, of the purchase 
price due to Weimert’s creation of equity for himself. 
    I also do not agree that this case is similar to a routine ne‐
gotiation among buyers and sellers in which the parties ben‐
efit from deliberately false misrepresentations about their ne‐
gotiating positions. Such situations, which the majority con‐
tends  are  customary  and  relatively  harmless,  entail  actual 
arms‐length transactions among independent parties. By con‐
trast,  Weimert,  the  president  of  IDI,  was  not  at  arms‐length 
with  the  IDI  board.  Moreover,  in  the  typical  negotiation  in‐
volving a buyer and seller, the parties are aware that they are 
solely bargaining with one another; in the case at hand, the 
IDI board had no reason to believe that it was also negotiating 
with Weimert, in addition to the potential buyers. 
38                                                    No. 15‐2453 

     Although the final contract terms were disclosed when the 
IDI  board  considered  and  approved  the  deal,  the  evidence 
suggests that the IDI board only approved the deal because 
Weimert represented that it would not get done without his 
involvement.  All  of  the  board  members  later  testified  that 
they would not have voted to waive the conflict of interest and 
pay Weimert’s fee if they had known that the Burkes did not 
require  his  involvement.  This  evidence  undermines  the  no‐
tion that the IDI board simply agreed to the terms that were 
in plain view and received what it expected. Rather, the deal 
the board approved was based on misrepresentations by its 
own representative and the board would not have approved 
the deal if it had known the truth. Further, I find the majority’s 
assertion that the final contract terms were “in fact discussed 
and negotiated by the interested parties” to be an incomplete 
portrayal of the facts, since the only parties to negotiate the 
letter of intent that the IDI board approved were Weimert, as 
IDI’s representative, and the Burkes. Although the final con‐
tract  terms  were  slightly  different  than  those  initially  ap‐
proved by the board, that letter of intent formed the basis for 
a  transaction  in  which  the  parties  assumed  and  ultimately 
mandated Weimert’s participation.  
    If one focuses on Weimert’s misrepresentations to the IDI 
board while he was supposedly acting on its behalf, the ma‐
teriality inquiry is different than the majority proffers. Even if 
Weimert’s  statements  to  Kalka  and  the  Burkes—parties  at 
arms‐length—were closer to puffery, Weimert’s deception of 
the  IDI  board  and  his  ABCW/AnchorBank  supervisors  was 
more insidious than mere bluffing. Furthermore, even assum‐
ing Weimert’s participation was a non‐core term of the deal, 
IDI was misled as to the amount it could receive for the prop‐
erty as well as Weimert’s interest in seeing the deal completed. 
No. 15‐2453                                                     39 

Weimert’s  misrepresentations  induced  the  IDI  board  to  ap‐
prove the deal and were, therefore, material to the board’s de‐
cision. See Neder v. United States, 527 U.S. 1, 16 (1999). 
    Our case law also supports the conclusion that Weimert’s 
misrepresentations  to  the  Burkes  were  material  to  the  IDI 
board’s decision to approve the deal. See United States v. Seid‐
ling, 737 F.3d 1155, 1160 (7th Cir. 2013) (noting that “[i]n gen‐
eral, a false statement is material if it has a natural tendency 
to influence or [is] capable of influencing, the decision of the 
decisionmaking  body  to  which  it  was  addressed”  (quoting 
Neder, 527 U.S. at 16) (internal quotation marks omitted)). As 
mentioned previously, all of the board members testified that 
they would not have voted to waive the conflict of interest and 
pay Weimert’s fee if they had known that the Burkes did not 
require his involvement. Weimert’s statements were also ma‐
terial  to  his  supervisors  at  AnchorBank,  who  testified  that 
they  would  not  have  approved  payment  of  his  fee  through 
bank payroll if it had not been their understanding that Wei‐
mert had to be involved in the deal. 
    In sum, I conclude that Weimert committed wire fraud by 
deceiving his own company and taking a portion of the deal 
for himself. I am not unsympathetic to the majority’s commen‐
tary regarding the “expansive glosses” on the mail and wire 
fraud statutes that have led to their liberal use by federal pros‐
ecutors, but Weimert’s deception of his own board meets the 
Supreme  Court’s  standard  for  materiality.  Neder,  527 U.S.  at 
16. 
    Additionally, even if one assumes that Weimert’s misrep‐
resentations to the Burkes and Kalka did not, standing alone, 
rise to the level of criminal wire fraud, they do constitute such 
when  combined  with  his  statements  to  the  IDI  board.  In 
40                                                     No. 15‐2453 

United States v. Seidling, we held that wire fraud does not re‐
quire that the false statement be made directly to the victim of 
the scheme—here, the IDI board. 737 F.3d at 1160. Seidling in‐
volved a misrepresentation to a third party that furthered the 
scheme  to  defraud  the  victim.  Id.  As  in  Seidling,  Weimert’s 
misrepresentations to the Burkes and Kalka were integral to 
the success of his scheme to defraud IDI. Thus, no matter how 
insignificant these misrepresentations may have been to the 
Burkes and Kalka, I conclude that they still satisfy the requi‐
site materiality element of wire fraud and support Weimert’s 
conviction. 
   Beyond  whether  this  is  properly  viewed  as  an  arms‐
length, three‐party transaction, I am further concerned with 
the majority’s fiduciary duty analysis. The parties did not ad‐
dress the issue of fiduciary duty and, in any event, it is not 
central to the criminal wire fraud analysis. See United States v. 
Kwiat, 817 F.2d 440, 444 (7th Cir. 1987). What is critical is Wei‐
mert’s position of trust as IDI’s president. 
     I  also  find  questionable  the  majority’s  framing  of  Wei‐
mert’s misrepresentations as a permissible employment com‐
pensation negotiating strategy. I do not view this as a situa‐
tion in which Weimert, who had not been promised any sort 
of  compensation  arising  out  of  the  sale  of  Chandler  Creek, 
was negotiating the terms of his employment at arms‐length 
with the IDI board. Instead, Weimert was simultaneously rep‐
resenting and deceiving the IDI board for his own pecuniary 
gain. 
  For  the  foregoing  reasons,  I  respectfully  dissent  and 
would affirm the judgment of conviction.